Citation Nr: 1033227	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a bilateral elbow 
disability, to include as due to herbicide exposure.  

3.  Entitlement to service connection for arthritis of the lower 
back, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to November 
1973 and from January 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision which denied the benefits 
sought on appeal.  In April 2010, a hearing was held at the RO 
before the undersigned acting member of the Board.  The record 
was held open for an additional 30 days pending receipt of 
private medical evidence.  The Veteran did not submit any 
additional evidence during the 30 day period.  


FINDINGS OF FACT

1.  The Veteran is not shown to have PTSD at present.  

2.  An elbow disability was not present in service or until many 
years after service, and there is no competent medical evidence 
that any current bilateral elbow disability is related to 
service, to include as due to herbicide exposure.  

3.  The Veteran is not shown to have arthritis of the lower back 
at present which is related to service or any incident there in, 
to include as due to herbicide exposure.  






CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD due to disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).  

2.  The Veteran does not have a bilateral elbow disability due to 
disease or injury which was incurred in or aggravated by service, 
nor may any current elbow disability be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  

3.  The Veteran does not have arthritis of the lower back due to 
disease or injury which was incurred in or aggravated by service, 
nor may any claimed arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and to Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service-connection claim: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in June 2005 satisfied the duty to notify provisions of the 
VCAA with respect to the first three elements of a service 
connection claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claims; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his responsibility 
to provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present which 
had its onset in service or within any applicable presumptive 
period subsequent to discharge from service, of what evidence was 
necessary to establish service connection, and why the current 
evidence was insufficient to award the benefits sought.  

The June 2005 letter did not inform the Veteran of the fourth and 
fifth elements of a service connection claim: the process by 
which initial disability ratings and effective dates are 
established.  Thus, it must be determined whether in the 
circumstances of this case, a prejudicial error has been 
committed.  Notably, the Veteran was advised properly of the 
first three elements of his claim.  He was afforded the 
opportunity to submit evidence on each of those elements.  As 
will be discussed fully below, however, the evidence fails to 
establish the current disability requirement for the PTSD claim, 
and the nexus requirement for the elbow and back claims.  Without 
these threshold elements having been met, service connection must 
be denied.  Therefore, any question as to what rating or 
effective date is assigned after a grant of service connection is 
moot for these issues. The Board finds that the error was not 
prejudicial to the Veteran.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the Veteran's service treatment records and all 
private medical records identified by him have been obtained and 
associated with the claims file.  The Veteran testified at a 
hearing at the RO before the undersigned in April 2010.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board observes that the duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  

In this case, the Board concludes an examination is not needed to 
decide the claims for service connection because there is no 
evidence of an in-service disease or injury or a presumptive 
disease which would support incurrence or aggravation.  Nor is 
there an indication or any competent evidence that any claimed 
disability may be related to service.  See also 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and a arthritis 
manifests to a degree of 10 percent or more within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed to a herbicide agent during such 
service, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116.  

A disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease during 
the period of service.  No condition other than ones listed in 
38 C.F.R. § 3.309(a), however, will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne form 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), manifested to a degree of 10 percent 
at any time after service shall be service connected, if a 
Veteran was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  For chloracne or other acneform disease consistent 
with chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of exposure.  
38 C.F.R. § 3.307(a)(6)(ii).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  38 C.F.R. 
§ 3.304(f).  A diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125 (2009).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy" as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  If the VA 
determines that the Veteran engaged in combat with the enemy and 
the alleged stressor is combat-related, then the Veteran's lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 
Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat with 
the enemy, but the alleged stressor is not combat-related, the 
Veteran's lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1993).  

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that :

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The amended regulation does not apply in this case, because as 
discussed below, the Veteran has not been diagnosed with PTSD.  
Further, no VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, has confirmed that the 
claimed stressor is adequate to support a diagnosis of PTSD.  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran asserted that his bilateral elbow problems and 
arthritis of the lower spine are due to herbicide exposure from 
his service in Vietnam, and believes that he may have symptoms of 
PTSD.  The Veteran testified that he did not injure his elbows or 
back in service, and was never treated for any of the claimed 
disabilities during service.  He testified that saw a 
chiropractor for back pain sometime in the 1990's, and was 
treated by a private physician for swelling in his elbows around 
2000.  The Veteran testified that he had some nightmares when he 
first returned home from Vietnam, but that they eventually 
stopped and he hasn't had any recurrence of symptoms in many 
years.  He said that he has never sought any psychiatric 
counseling and does not even know if he has PTSD at present.  He 
described himself a loner and said that he was estranged from his 
family, particularly when his children were young, but admitted 
that his heavy drinking probably contributed to the situation, 
though he noted that he has been sober for several years.  

In this case, the Veteran does not claim nor do the service 
treatment records show any injury, complaints, treatment, 
abnormalities or diagnosis referable to any psychiatric, 
bilateral elbow, or low back problems during service.  His 
separation examination in August 1978, was negative for any 
findings referable to any psychiatric, bilateral elbow, or low 
back problems and no pertinent abnormalities were noted on 
examination.  

Parenthetically, the Board notes that the Veteran was treated for 
a stiff neck on several occasions in service.  However, the 
service treatment records do not reflect any complaints or 
findings referable to any low back problems.  Similarly, the 
Board notes that the Veteran reported a history of depression or 
excessive worry and nervous trouble at the time of his service 
enlistment examination in June 1970, and reported the same 
history at the time of his separation examination in August 1978.  
However, the Veteran testified that he never sought medical 
attention for any psychiatric problems during service and, 
moreover, no psychiatric abnormalities were noted on either 
service examination.  

Private medical records showed that the Veteran was treated for 
various maladies on several occasions from January 2000 to April 
2005.  The records showed that the Veteran was treated for 
bilateral elbow pain over the lateral epicondyles in April 2005, 
and was reported to have had lateral epicondylitis in the past.  
The report noted that the Veteran denied any history of injury or 
trauma to his elbows.  The treatment included steroid and 
Marcaine injections.  No diagnosis or assessment was reported.  

With regard to the claims of service connection for a bilateral 
elbow and arthritis of the lower back based on presumptive 
diseases, the law is clear that only those disabilities listed in 
38 C.F.R. § 3.309(e), will be considered to have been incurred in 
service.  Here, the disabilities for which the Veteran seeks 
service connection are not ones for which presumptive service 
connection may be granted.  Thus, presumptive service connection 
for the claimed disabilities due to herbicide exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. 
§§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  

As noted above, the Veteran's service treatment records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any bilateral elbow or lower back problems 
in service or until some 20 years or more after his separation 
from service.  The Board must note this lapse of time between the 
Veteran's separation from service and the first treatment for the 
claimed disorders.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Similarly, the Veteran denied any current signs or symptoms of 
PTSD, i.e., nightmares, flashbacks, or night sweats at present or 
that a health care provider has ever told him that he has PTSD or 
any other psychiatric disorder.  He testified that the only 
medical treatment he received by VA was for a flu shot, and that 
he has never sought psychiatric counseling or treatment from any 
healthcare provider.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability."  

Here, while the Veteran believes that he may have PTSD, or that 
his bilateral elbow problems and possible arthritis of the lower 
back may be due to herbicide exposure from service in Vietnam, he 
has not presented any competent medical evidence to support his 
assertions.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While 
the Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr 
v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent to 
establish, and therefore not probative of, a medical nexus).  

That is, lay statements may be competent to support a claim for 
service connection by showing the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.159, 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  In this case, however, the evidence of record does 
not demonstrate that the Veteran, who is competent to comment on 
his observations of symptomatology, has the requisite expertise 
to render a medical diagnosis or to comment on a question of 
medical etiology or causation.  Moreover, the Veteran has not 
provided any medical evidence of a current disability.  

Based on the evidence discussed above, the Board finds that the 
Veteran's belief that his claimed disabilities may be related to 
service is not supported by any competent medical evidence and is 
of limited probative value.  Buchanan v. Nicholson, supra; Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how sincere, is 
not probative of a nexus to service).  

While the Veteran's contentions have been carefully and 
sympathetically considered, his assertions concerning the claimed 
disabilities are outweighed by the absence of any objective 
medical evidence of a current disability related to service.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also, 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a bilateral elbow or lower 
back injury or disability in service, no evidence of arthritis 
within one year of discharge from service, no evidence of a 
current disability or psychiatric disorder at present, and no 
competent evidence relating any claimed disability to service, 
the record affords no basis to grant service connection.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the issues on appeal.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for PTSD is denied.  

Service connection for a bilateral elbow disability is denied.  

Service connection for arthritis of the lower back is denied.  




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


